internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-142942-01 date date distributing state x shareholder a employee b employee c controlled main business l m n p equipment business dear this letter responds to your letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below distributing is an accrual basis state x corporation distributing is engaged in two businesses which are main business and equipment business distributing has a single class of common_stock outstanding all of which is held by shareholder a employee b is unrelated to shareholder a employee c is the son of shareholder a plr-142942-01 employees b and c each contribute significantly to the success of main business they each possess specific work experience that is essential to main business including over years of experience in the main business industry distributing would like to provide employee b and employee c with a significant equity_interest in main business these employees presently can not afford to purchase a significant interest in distributing and desire to to be shareholders of a stand-alone corporation that is engaged solely in main business in addition transferring main business to a subsidiary would be impractical because of certain licensing and other requirements accordingly the following transaction has been proposed and partially consummated distributing has formed controlled an accrual basis state x corporation controlled has a single class of common_stock outstanding distributing will transfer to controlled its equipment business_assets and liabilities in exchange for controlled stock distributing will distribute all the controlled stock to shareholder a the distribution as soon as is reasonably convenient after the distribution and in all events within one year of the distribution employee b will purchase from distributing a significant amount of stock constituting l percent of distributing’s outstanding_stock within the same time period employee c will also purchase l percent of distributing’s outstanding_stock employee b will pay for the stock with a 5-year dollar_figurem fully recourse promissory note and dollar_figuren of cash and employee c will pay for the stock with a dollar_figurep fully recourse promissory note employees b and c will each enter into multi-year senior-position employment agreements with distributing and become members of distributing’s board_of directors it is anticipated that employees b and c will subsequently each acquire an additional l percent interest in distributing depending in part on the bonuses they earn in the course of their employment and distributing’s gross_profits distributing has submitted financial and employee information indicating that both main business and equipment business have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the following representations have been made in connection with the proposed transaction a distributing controlled shareholder a employee b and employee c will each pay their own expenses in connection with the transaction b the years of financial information submitted on behalf of distributing’s plr-142942-01 main business and equipment business is representative of the corporation’s present operations and with regard to of each of these two businesses there have been no substantial operational changes since the date of the last financial statements submitted c d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution is being carried out for the purpose of enabling employees b and c to receive a significant equity_interest in main business the distribution is motivated in whole or substantial part by this corporate business_purpose e distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 f there is no plan or intention by shareholder a to sell exchange transfer by gift or otherwise dispose_of any of his stock in either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except in the ordinary course of business x j k the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled within the meaning of sec_357 the liabilities of distributing assumed by controlled within the meaning of sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets transferred although investment tax_credits were claimed with respect to certain of the properties being transferred to controlled the recapture periods for such credits have expired except with respect to one property the income_tax_liability for the taxable_year in which such investment_credit_property is transferred will be adjusted in accordance with applicable law to reflect an early disposition of the property plr-142942-01 l time of or subsequent to the transaction no intercorporate debt will exist between distributing and controlled at the m payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n neither distributing nor controlled is an investment companies as defined in sec_368 and iv a the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows the transfer in step above by distributing to controlled of equipment business_assets in exchange for all the stock in controlled and the assumption by controlled of associated liabilities followed by the distribution in step above of all the controlled stock to shareholder a constitutes a reorganization within the meaning of sec_368 and sec_355 distributing and controlled will each be party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of assets to controlled in exchange for all the stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled’s basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for the assets received from distributing will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 plr-142942-01 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a upon the receipt of controlled stock in the distribution sec_355 shareholder a’s total basis in the controlled stock and the distributing stock held after the distribution will be the same as the basis of this distributing stock immediately before the distribution allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by shareholder a will include the period during which he held the distributing stock provided that the distributing stock is a capital_asset in the hands of shareholder a on the date the distribution is consummated sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours assistant chief_counsel corporate by michael j wilder senior technician reviewer branch
